Title: To George Washington from the Board of War, 28 February 1780
From: Board of War
To: Washington, George


          
            Sir
            War Office [Philadelphia] Feby 28. 1780
          
          We have been honoured with your Excellency’s Letter of the 23d I have given Orders to the Comissy Genl of Military Stores in Consequence. As many Colours as possible shall be provided but until we recieve the Articles from France, of which we have lately had agreeable Accounts, we cannot have the Standards prepared agreeably to the Plan proposed vizt to have two for every regt—one the Standard of the United States—the other the regimental Standard the Ground whereof to be the Colour of the Facing. The Regiments must shift with what Colours can now be given them until the Arrival of our expected Supplies. We believe there will not be much Difficulty in procuring a sufficient Number of Drums & Fifes but we wish we knew the Numbers required. Perhaps the A[d]ju[tan]t Genl could get the necessary Returns & enable your Excellency to inform us. The Hessian Hangers (without our Knowledge) were ordered by Genl Knox out of the Hands of Mr V. Renslaer at Albany but we know not for what purpose. We intended them for the Non Com[missione]d Officers. There is a great Number of ordinary Hangers imported from France which we have ordered to be fitted up & sent to Camp. They will at best be miserable Things but we have no other Means of furnishing the Non Comd officers with this Article. Belts are making for them, but we have few Workmen & we fear we shall have fewer as the Men in Col. Flower’s Regt whose Times are out will be averse to reinlisting, the State having refused them the Benefits of their Supplies tho’ they have counted them to their Quota & thereby gained

every Advantage to themselves without Benefit to the Officers or Men. This gives much Uneasiness to Col. Flowers Regiment & the State having agreed to supply Coren’s Company adds to their Chagrin. We have the Honour to be with the greatest respec⟨t⟩ & Esteem
          
            Richard PetersBy order
          
        